DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-17, received 4/22/2019, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 4/22/2019 was considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a laminated glass 
an information-acquisition-region positioned within an opening provided through the first shielding layer and the film, the information-acquisition-region allowing a sensor to obtain information, and
wherein a portion of the laminated glass in which the film is disposed and the first shielding layer is not disposed has a visible light reflectivity of 8 % or more, or a diffuse reflectivity of 9 % or more, and
wherein in the opening, an edge of the film retreats, in a plan view, with respect to an edge of the first shielding layer, and a retreat distance α of the edge of the film with respect to the end of the first shielding layer is 1 mm or more, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 3-7 and 11-17 depend from claim 1 and therefore are allowable for at least the same reasons as claim 1.

Claim 2 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a laminated glass comprising: a first shielding layer disposed in a peripheral section on an interior surface of the second glass plate; 
an information-acquisition-region positioned within an opening provided through the first shielding layer and the film, the information-acquisition-region allowing a sensor to obtain information, and

wherein in the opening, an edge of the first shielding layer retreats, in a plan view, with respect to an edge of the film, and a retreat distance β of the edge of the first shielding layer with respect to the end of the film is 1 mm or more, as generally set forth in claim 2, the device including the totality of the particular limitations recited in claim 2.
Claims 8-10 depend from claim 2 and therefore are allowable for at least the same reasons as claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Aoki et al., US 2019/0030865 A1 discloses a similar laminated glass structure having a first and second glass plate, an intermediate film, a shielding layer, a film, an information acquisition region, and an opening wherein an edge of the shielding layer retreats with respect to an edge of the film by 1 mm or more (figs. 6-9, para. [0117]), but does not disclose a portion of the laminated glass in 
Sadakane et a., US 10981358 B2 a similar laminated glass structure having a first and second glass plate, an intermediate film, a shielding layer, a film, wherein an edge of the film overlaps an end of the first shielding layer by 1 mm or more (fig. 4B, element d), but does not disclose the opening provided through the first shielding layer and the film wherein the retreat distance α or β are defined in the same way as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/28/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872